Exhibit IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE MONTHS ENDED MARCH 31, Toronto, Ontario – April 27, 2010 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three months ended March 31, (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) Management Commentary Reported revenues increased $40.1 million or 17.9% from $223.9 million in the first quarter of 2009 to $264.0 million in the first quarter of 2010.Excluding the impact of foreign currency exchange (“FX”), reported revenues would have been $247.6 million or 10.6% higher than the comparable period a year ago.In the quarter, organic gross revenue, which includes intercompany revenues, grew 15.3% in Canada.Core price and volume growth, 3.8% and 9.0%, respectively, were the largest contributors to organic gross revenue growth in Canada.Higher fuel surcharges and recycling and other pricing also grew quarter over quarter by 1.0% and 1.5%, respectively.In the U.S., organic gross revenues increased 4.1%.We realized core price growth of 1.7%, recycling and other pricing growth of 1.7%, and volume growth of 1.0%.A 0.3% decline in fuel surcharges partially offset strong pricing and volume growth. Strong revenue growth translated into solid growth in adjusted EBITDA(A) and operating income.Adjusted EBITDA(A) was $75.9 million in the first quarter of 2010 versus $62.7 million in the same quarter a year ago.Holding FX constant, adjusted EBITDA(A) was $70.2 million, an increase of $7.5 million or 12.0% period to period.Adjusted operating income was $36.5 million in the quarter compared to $25.2 million in the comparative period a year ago.Holding FX constant, adjusted operating income amounted to $33.1 million, an increase of $7.9 million or 31.4% over the comparative period. We also generated higher adjusted net income quarter over quarter.Adjusted net income for the first quarter of 2010 was $18.7 million, or $0.20 per diluted share, compared to $10.0 million, or $0.14 per diluted share in the comparative period.Adjusted net income excluding the impact of FX was $15.8 million, or $0.17 per diluted share, representing an increase of $5.8 million, or an increase of $0.03 per diluted share, over the year ago period. Free cash flow(B) for the quarter totalled $41.9 million compared to $30.6 million in the comparative period last year.Excluding the impact of FX, free cash flow(B) was $38.9 million, representing a 27.2% increase over the same period a year ago.Free cash flow growth was the result of a strong operating performance, lower interest rates and debt levels, partially offset by higher cash taxes incurred in Canada. “We are encouraged by our revenue growth and overall operating performance in the first quarter of 2010, driven by strong core price and volume growth, as well as higher recycled commodity prices.We enjoyed strong comparative growth on all of our performance measures including adjusted EBITDA(A), operating income, net income, earnings per share and free cash flow(B).These results are even more remarkable considering the challenge of inclement weather we faced in our U.S. south and northeast regions this quarter,” said Keith Carrigan, Vice Chairman and Chief Executive Officer of IESI-BFC Ltd. “We attribute our ability to generate these results to our presence in densely populated markets, bottom-up management style, and focus on balancing price and volume growth in each of the markets we serve.These results couldn’t be achieved without the right combination of people and assets.With our first-quarter results in hand, we are confident that we are on course to deliver on our expectations for 2010.” “While we remain focused on the business,” Mr. Carrigan continued, “we are also focused on closing our acquisition of Waste Services, Inc. (“WSI”).This transaction, when complete, will position us as North America’s third largest solid waste management company.We look forward to significantly benefiting from the strategic combination of our companies.” IESI-BFC Ltd. – March 31, 2010 -1 Financial and Other Highlights For the Three Months Ended March 31, 2010 · Revenues increased $23.7 million or 10.6%, excluding the impact of FX · Adjusted EBITDA(A) increased $7.5 million or 12.0%, excluding the impact of FX · Free cash flow increased $8.3 million or 27.2%, excluding the impact of FX · Adjusted net income per diluted share, $0.20, or $0.17 excluding the impact of FX · Core price increased 3.8% in Canada and 1.7% in the U.S. · Volumes increased 9.0% in Canada and 1.0% in the U.S. Other Highlights for the Three Months Ended March 31, 2010 In the U.S., the Company plans to increase its total aggregate credit facilities, led by Bank of America, to $950 million, from $783.5 million.In Canada, the Company plans to increase the capacity of its revolving credit facility, led by CIBC, to $525 Canadian dollars (“C$”) million, from C$305 million. The amended credit facilities are expected to provide the Company with the financing it needs to consummate its proposed merger with WSI and to provide it with suitable working capital availability post merger.Both amended credit facilities will close commensurate with the acquisition of WSI.The Company expects the transaction to close in the second quarter of 2010.Please see pages 9 and 10 for additional details. Annual General Meeting The Company also announced details of its annual general meeting, which are as follows: Annual
